 

Case 9:20-cv-00570-BKS-CFH Document 19 Filed 07/13/20 Page 1 of 1

UNITED STATES DISTRICT COURT Job #: 1445099

FOR THE NORTHERN DISTRICT OF NEW YORK
Attorney: Sidley Austin LLP

Address: 787 Seventh Avenue, Fioor 23 New York, NY 10019

 

 

LEE WOODS
Civil Action #: 9:20-cv-570
| (BKS/CFH)
Plaintitt
v
ANTHONY J. ANNUCCI, Acting Commissioner, Dep't of Corrections and Community Client's File No.:
Supervision, et al., Court Date:
Defendant | Date Filed: 05/22/2020

 

 

STATE OF NEW YORK, COUNTY OF ALBANY, 5S.: _
AFFIDAVIT OF SERVICE
James Boland, being sworm says:

Deponent is not a party herein; is over the age of 18 years and resides in the State of New York.

On 07/06/2020, at 2:30 PM at: BUILDING 9, 1220 WASHINGTON AVENUE, ALBANY, NY 12226 Deponent served the within Summons ina
Civil Action with Complaint- Jury Trial Requested, Civil Cover Sheet, Addendum to Civil Cover Sheet, Notice, General Order #25, Civil Case
Management Plan, Case Assignment Form and Consent to the Exercise of Civil Jurisdiction by a Magistrate Judge

On: ANTHONY J. ANNUCCI, Acting Commissioner of the NYS Department of Corrections and Community Supervision,
therein named.

Said documents were conformed with index number and date of filing endorsed thereon.

& #1 SUITABLE AGE PERSON

By delivering thereat a true copy of each to JARROD SANFORD (Assistant Counsel) a person of suitable age and discretion who stated that he/she is
authorized to accept service. Said premises is recipient's -[X] actual place of business / employment [] dwelling house (usual place of abode) within the
state.

fh #2 DESCRIPTION

Sex: Male Color of skin: White Color of hair: Brown/Gray Glasses: Yes
Age: 36-50 Yrs. Height: 5ft 4inch - 58 8inch Weight: 161-200 Lbs. Other Features:

El #3 MILITARY SERVICE

| asked the person spoken to whether defendant was in active military service of the United States or the State of New York in any capacity whatsoever
and received a negative reply. The saurce of my information and the grounds of my belief are the conversations and observations above narrated.

[] #4 WITNESS FEES

Subpoena Fee Tendered in the amount of

() #5 OTHER

ye)

q #6 MAILING

a

James Boland being duly sworn, deponent completed service by depositing a copy of the said documents in a postpaid praperly addressed
envelope, hearing the words "Personal and Confidential" by first class mail on: 07/06/2020 to ANTHONY J. ANNUCCI, Acting

Commissioner of the NYS Department of Corrections and Community Supervision at BUILDING 9, 1220
WASHINGTON AVENUE, ALBANY, NY 12226 in an official depository of the United States Postal Service in the State of New York.

 

em
Sworn tobefoe’me on 07/07/2020 PATRICIA A. BURKE ff
f/__-——_ NOTARY Pustic-stare oF New vork ) Oar A

4,
No. 01BU4922372 James Boland
Qualified in Albany County DCA License #

My Commission Expires February 26 ao

 

 

Court Support, inc, 181 Hintsine Avenue, Wiiiiston Park, NY 11596 License #1382542
